The Provincial Court overruled the exceptions, and entered judgment upon the verdict for plaintiff.
Note. See ante, the case of Chamberlaine v. Crawford, April Term, 1770.
In the case of Talbot’s Lessee v. Smith, which was an ejectment for a tract of land called Langley, in Prince George’s County, the Provincial Court decided, that a deed offered by the plaintiff in support of his title, should not be read in evidence, because the description of the land contained in it, was materially variant and- different from the description in the declaration, where it was described by its metes, bounds, courses and distances. This case is not reported at length, because the deed could not be found.